United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, Redstone Arsenal, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-297
Issued: October 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2011 appellant filed a timely appeal from a November 16, 2011
decision of an Office of Workers’ Compensation Programs’ (OWCP) hearing representative who
denied his request for a prerecoupment hearing. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the decision denying appellant’s request for a hearing.
ISSUE
The issue is whether OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely.
On appeal, appellant asserts that he was informed on the telephone that he could have an
extension to request a hearing.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a June 3, 1998 decision,2 the Board
affirmed a December 12, 1995 OWCP decision granting appellant a schedule award for a six
percent loss of use of the left leg. The Board reversed an August 24, 1995 OWCP decision that
found that his actual earnings as a firefighter represented his wage-earning capacity.3 The Board
found that the firefighter position did not fairly and reasonably represent his wage-earning
capacity because he was unable to perform the regular-duty requirements due to his employment
injury. The facts of the previous Board decision are incorporated herein by reference.
By decision dated February 22, 1999, OWCP denied appellant’s claim for an
employment-related cervical condition. On March 8, 2000 appellant underwent a second
surgical procedure. On November 27, 2000 he had a spinal fusion from L4 to the sacrum.
Appellant was referred to vocational rehabilitation in July 2002. In January 2003, an infusion
pump for medication was implanted.
On October 6, 2003 appellant returned to work as a fire protection inspector. By decision
dated April 16, 2004, OWCP determined that his employment as a fire protection inspector fairly
and reasonably represented his wage-earning capacity with zero loss. Appellant continued to
work in the fire inspector position until September 3, 2007. He had additional surgery for
removal of a spinal cord stimulator and retained hardware on September 10 and
December 17, 2007. Appellant returned to modified duty on February 25, 2008 and to full duty
on May 1, 2008.
Appellant stopped work on January 22, 2009. He was placed on the periodic
compensation rolls, based on a weekly pay rate of $2,016.24, at the 3/4 augmented rate.4 On
November 19, 2010 the employing establishment offered appellant a modified position as
administrative support clerk. Appellant returned to the modified position for four hours daily on
December 20, 2010.
2

Docket No. 96-1493. The decision contains a typographical error indicating that it was issued on June 3, 1993
whereas the actual issue date was June 3, 1998.
3

On July 11, 1990 appellant a driver operator, injured his lower back moving a window-unit air conditioner.
OWCP accepted herniated disc at L4-5 and a recurrence of disability on February 15, 1994. On September 15, 1994
appellant underwent discectomy at L4-5 and L5-S1. He returned to regular duty on April 18, 1995. Appellant
retired on disability effective August 1, 1997 and elected FECA benefits in February 1999.
4

In December 2009, OWCP referred appellant to Dr. Jay R. SoloRio, a Board-certified orthopedic surgeon, for a
second-opinion evaluation. In a January 11, 2010 report, Dr. SoloRio diagnosed low back pain status post fusion
and advised that appellant was totally disabled and needed further management of his chronic pain. A February 15,
2010 functional capacity evaluation (FCE) indicated that appellant could not return to full-time employment. In
supplementary reports, Dr. SoloRio reviewed the FCE, which he considered a valid study. He advised that appellant
could not perform his previous employment as a firefighter and provided restrictions to his physical activity. OWCP
determined that a conflict was created regarding appellant’s work capabilities and in April 2010 referred him to
Dr. Richard A. Bagby, Jr., a Board-certified orthopedist, for a referee examination. In a June 2, 2010 report,
Dr. Bagby advised that sitting was restricted to approximately one-half hour at a time and that appellant could work
four hours a day if he could stand and move about for 10 minutes each hour. On February 9, 2011 he advised that
appellant could perform sedentary duty eight hours a day, five days a week.

2

On February 3, 2011 OWCP reduced his compensation to reflect his earnings. It found
that the weekly pay rate when disability recurred on January 22, 2009 was $1,409.95; the current
pay rate for job and step when injured was $941.42; appellant was capable of earning $467.54
and had a wage-earning capacity of 50 percent, with an adjusted wage-earning capacity of
$704.98; with a loss of wage-earning capacity of $704.97; yielding an augmented compensation
rate of $528.76, increased by applicable cost-of-living adjustments to $546.75 per week, for a
four-week gross compensation rate of $2,187.00.
By letter dated April 11, 2011, appellant contended that his compensation rate was
incorrect because, as a firefighter, his check was based on 106 hours of regular pay plus 38 hours
of overtime, with a gross annual salary of $73,317.40. His compensation while on total
disability was based on this amount but, since returning to work for four hours a day, he was not
being paid for overtime. Appellant stopped work on June 6, 2011 for an authorized medical
procedure.5 He was placed on the periodic compensation rolls, based on the January 22, 2009
pay rate or $1,409.95 weekly and returned to the modified position for four hours daily on
July 18, 2011.
On September 19, 2011 OWCP issued a preliminary determination that appellant
received an overpayment of compensation in the amount of $42,905.92 for the period
January 22, 2009 to December 19, 2010 because he was paid compensation at an incorrect pay
rate. It used a weekly pay rate of $2,016.24 a week when he should have been paid based on a
weekly pay rate of $1,409.95 a week. Appellant was found without fault in the creation of the
overpayment and was advised of his rights if he disagreed with the preliminary finding. He was
provided an overpayment questionnaire and informed to submit the questionnaire in order for
waiver of the overpayment to be considered. Appellant was also provided an overpayment
action request form which advised him that he could request a telephone conference with OWCP
on the issues of fault and possible waiver of the overpayment. He was advised that the
overpayment action request must be mailed to OWCP within 30 days.6 The record contains
overpayment worksheets and computer print-outs describing his compensation for the period
January 22, 2009 to December 18, 2010. They reflect that appellant was paid compensation for
the period calculated on a base annual salary of $72,814.00 when it should have been calculated
on a base annual salary of $47,672.00.
On October 18, 2011 appellant telephoned OWCP requesting an extension of time to
submit information regarding his overpayment. An October 19, 2011 telephone memorandum
notes that he stated that he needed an extra two weeks to gather financial information and was
told by OWCP that, if there was a problem with this, he would be informed.
In correspondence dated October 27, 2011 and postmarked October 28, 2011, appellant
submitted an overpayment action request in which he requested a prerecoupment hearing and
waiver of the overpayment. He also submitted an overpayment questionnaire and financial
information.
5

A thoracic epidural neurostimulator and generator were implanted on June 6, 2011.

6

An overpayment of compensation in the amount of $79.42 was created because appellant was overpaid for the
period July 3 to 18, 2011. The $79.42 overpayment was written off.

3

By decision dated November 16, 2011, OWCP denied appellant’s request for a
prerecoupment hearing as untimely.
LEGAL PRECEDENT
OWCP regulations on the recovery of overpayments provide that, before collecting the
overpayment, it must provide the claimant with written notice of the fact and amount of the
overpayment, the finding of fault, the right to submit evidence challenging the fact, amount or
finding of fault and the right to request waiver of the overpayment.7 The regulations further
provide that a claimant may request a prerecoupment hearing with respect to an overpayment.8
Failure to request the prerecoupment hearing within 30 days shall constitute a waiver of the right
to a hearing.9 The only right to a review of a final overpayment decision is to the Board.10 The
hearing provisions of 5 U.S.C. § 8124(b) of FECA do not apply to a final overpayment
decision.11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely. OWCP notified him of its preliminary determination that he received an
overpayment of compensation in a letter dated September 19, 2011. It informed appellant that he
could request a telephone conference, a prerecoupment hearing or a final decision based on the
written evidence within 30 days of the date of the letter. The record contains telephone
memoranda dated October 18 and 19, 2011 in which appellant requested an extension of time to
submit financial information. In correspondence postmarked October 28, 2011, appellant
returned the overpayment action request, overpayment questionnaire and financial information.
OWCP’s implementing regulations are specific as to the 30-day time limitation in which to
request a prerecoupment hearing. Appellant’s request for a prerecoupment hearing was
postmarked October 28, 2011, more than 30 days after OWCP’s notification of overpayment
dated September 19, 2011. As provided in OWCP regulations, his hearing request was therefore
untimely and he waived his right to a prerecoupment hearing.12
On appeal, appellant reiterated that he was told that he would review an extension to
respond to the preliminary determination of overpayment and that his request for a
prerecoupment hearing should be considered timely. As noted OWCP regulations do not make

7

20 C.F.R. § 10.431.

8

Id. at § 10.432.

9

Id.

10

Id. at § 10.440(b); see H.K., Docket No. 11-543 (issued November 25, 2011).

11

Id.

12

Id.

4

any provisions for extending the time to request a hearing beyond 30 days.13 Accordingly, it
properly denied his request for a prerecoupment hearing.14
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a hearing as
untimely.15
ORDER
IT IS HEREBY ORDERED THAT the November 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

20 C.F.R. § 10.432.

14

H.K., supra note 10.

15

Id. The Board notes that appellant has a further appeal before the Board, Docket No. 12-1171, that will be
adjudicated separately.

5

